Citation Nr: 0938901	
Decision Date: 10/14/09    Archive Date: 10/22/09

DOCKET NO.  07-21 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and his wife




ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1958 to 
June 1962 in the Navy, and from April 1964 to September 1969 
in the Coast Guard.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a November 2006 rating decision. 


FINDINGS OF FACT

1.  The evidence demonstrates that the Veteran's hearing loss 
was the result of military noise exposure.

2.  The evidence demonstrates that the Veteran's tinnitus was 
the result of military noise exposure.


CONCLUSIONS OF LAW

1.  Criteria for service connection for bilateral hearing 
loss have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).

2.  Criteria for service connection for tinnitus have been 
met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

In seeking VA disability compensation, a Veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.

The Veteran contends that he has hearing loss and tinnitus as 
a result of military noise exposure.

At a hearing before the Board in 2009, the Veteran denied 
having any significant noise exposure prior to joining the 
military, or during his tour in the Navy where he was 
stationed on an aircraft carrier for the majority of his 
naval service.  The Veteran specifically testified that he 
did not believe his hearing loss was the result of his naval 
service.

Following his time in the Navy, the Veteran enlisted in the 
Coast Guard; where he was an aircraft mechanic working on 
both fixed-wing and rotary wing aircraft.  One of his 
responsibilities in this position was to fly in a very noisy 
plane on lengthy search and rescue missions.  The Veteran 
stated that he was issued a standard flight helmet with 
headphones, but he indicated that it was nevertheless 
extremely loud in the aircraft.  The Veteran stated that the 
fixed-wing aircraft was considerably louder than the 
helicopters. 

In addition to hearing loss, the Veteran indicated that when 
he would fly in the fixed wing aircraft he would get 
extremely nauseated, and dizzy.  The Veteran reported that he 
sought medical attention for this and was told that it was 
hearing loss and tinnitus.  The Veteran indicated that he did 
not reenlist in the Coast Guard because there was not a 
position for him that would not cause additional acoustic 
trauma.

The Veteran testified that he specifically noticed ringing in 
his ears while in service (clarifying that he did not notice 
it in the Navy, but only when he was in the Coast Guard).  
Since service, the Veteran stated that it had progressed.

Following service, the Veteran stated that he was turned down 
by several potential employers, including Pan Am, because of 
his hearing deficiencies.

The Veteran stated that he noticed hearing loss in service 
and it had continued throughout his life.  

Service treatment records are consistent with the Veteran's 
testimony in that they fail to show any hearing loss 
following his naval service; or for several years in the 
Coast Guard.  

In January 1969, the Veteran presented for treatment 
complaining of an inability to take vibrations at certain 
power settings in fixed wing aircrafts.  The Veteran reported 
that he was only seasick once in the Navy or for his first 
two years in the Coast Guard.  However, he began to notice a 
gradual worsening of dizziness and nausea when flying HU 16 
E's.  The Veteran felt that this was due to the vibrations 
and noise characteristics of this particular aircraft.  
Following the examination, the medical officer stated that 
while there were no positive physical findings (e.g. 
audiograms), the Veteran's history was compatible with early 
hearing loss due to exposure to high noise levels, and the 
accompanying recommendation was that the Veteran's exposure 
to high noise levels be limited.

Audiograms in June 1963 and April 1964 did not show hearing 
loss.  Similarly, audiograms conducted at physicals in 
January 1968 and March 1969 also did not show hearing loss 
for VA purposes.  However, on both examinations it was noted 
that the Veteran had hearing loss that was not considered 
disabling.  It was also noted that a hearing conservation 
program had been initiated in January 1968.

In May 2006, the Veteran was given a private examination 
where he described experiencing sensitivity to noise, ringing 
and roaring in his ears, and nausea to the point of passing 
out while in the Coast Guard.  The Veteran also reported that 
he could not hear well for days and he stated that he still 
experienced nausea with ears ringing occasionally.  The 
examiner indicated that the testing showed bilateral 
sensorineural hearing loss that was mild to profound in the 
left ear and mild to severe in the right ear.  She indicated 
that there was accompanying tinnitus and sensitivity to loud 
noises; and she opined that the Veteran's service duties were 
responsible for his hearing loss.  She also indicated that 
the Veteran's tinnitus was a result of the damage to his 
hearing from engine noise.

The Veteran was then scheduled for a VA examination where he 
reported having tinnitus daily since 1969.  Testing confirmed 
bilateral hearing loss for VA purposes; and the examiner 
confirmed the diagnosis of tinnitus.  The examiner then 
opined that it was less likely than not that the Veteran's 
hearing loss was due to military noise exposure, which he 
based on service treatment records from approximately 6 
months prior to separation which indicated normal hearing.  
With regard to tinnitus, the examiner stated that while the 
reported dates of the onset of the Veteran's tinnitus 
coincided with his military service, because normal hearing 
had been reported and because he would have expected constant 
tinnitus and not intermittent tinnitus (although he conceded 
that he was not sure whether this was a prerequisite).  The 
examiner also thought tinnitus should be accompanied by noise 
induced hearing loss.

Hearing loss

In this case, it is clear from service treatment records that 
the Veteran was exposed to acoustic trauma while in the Coast 
Guard; and the Veteran testified about how loud the plane he 
flew in was.  The Veteran also testified that he began having 
trouble hearing while in service, and service treatment 
records show that even though audiometric testing failed to 
show hearing loss, hearing loss was suspected and the Veteran 
was given noise exposure restrictions.

Following service, the Veteran did not seek treatment for 
hearing loss for many years, but he testified that during 
this time he was denied employment on several occasions on 
account of his hearing deficiency, and he added that 
following service he had no significant noise exposure, and 
worked for the telephone company for several decades.  The 
Veteran was diagnosed with bilateral hearing loss based on 
audiometric testing; and, based on his credible testimony, 
the medical professional opined that the hearing loss was the 
result of his military noise exposure.

As noted, a VA examiner came to the opposite conclusion, 
asserting that the Veteran's hearing loss was not the result 
of his time in service.  However, he based this opinion in 
part on the fact that service treatment records from six 
months before separation had shown normal hearing, and gave 
no explanation for the multiple examinations which showed 
bilateral hearing loss.  The examiner also failed to 
acknowledge the medical report from 1969 which stated that 
while there were no positive physical findings (e.g. 
audiograms) the Veteran's history was compatible with early 
hearing loss due to exposure to high noise levels, and 
recommended that the Veteran's exposure to high noise levels 
be limited.  As such, the VA opinion appears to miss a 
critical piece of evidence that supports the Veteran's claim.

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent 
with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 .

In this case, the Veteran's claim is supported by service 
treatment records, by his testimony, and by a medical opinion 
of record; and it is opposed by only a VA examination which 
ignored a critical piece of evidence.  As such, the evidence 
for and against the Veteran's claim is at the very least in 
relative equipoise; and the benefit of the doubt rule 
mandates that the Veteran prevail in such a situation.

As such, the Veteran's claim of entitlement to service 
connection for bilateral hearing loss is granted.

Tinnitus

The Court of Appeals for Veterans Claims (Court) has held 
that lay evidence is competent and sufficient to establish a 
diagnosis of a condition when 1) a lay person is competent to 
identify the medical condition; 2) the lay person is 
reporting a contemporaneous medical diagnosis; or 3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Moreover, lay evidence may suffice to establish the 
manifestations of a chronic condition during service, or 
within a presumptive period; and, when a condition is not 
chronic and there is no medical evidence of a causal nexus, 
lay testimony or medical evidence may establish continuity of 
symptomatology.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  Of note, the Court has specifically held that 
tinnitus is a type of disorder associated with symptoms 
capable of lay observation.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).

As such, the Veteran, as a lay person, is competent to report 
both that he developed symptoms such as ringing in the ears 
during service, and that the ringing had persisted to the 
present day. 

Once, as here, it has been determined that the Veteran is 
competent to provide testimony on a matter, the inquiry 
shifts to a determination as to whether the Veteran's 
testimony is credible.  See Barr v. Nicholson, 21 Vet. App. 
303, 310 (2007).  

In this case, the Board finds the Veteran's testimony to be 
eminently credible.  The Veteran has not exaggerated his 
symptoms, nor has he attempted to stretch the truth in an 
effort to bolster his claim.  He candidly discussed his 
experiences in the Coast Guard with the undersigned Veterans 
Law Judge, and he consistently described the same military 
noise exposure at his hearing as he did at his private and VA 
examinations.

It is clear from service treatment records that the Veteran 
was exposed to acoustic trauma while in the Coast Guard; and 
the Veteran reported that he began noticing a ringing in his 
ears while in service, which has persisted since that time.  
Based on his description of symptomatology (namely the 
ringing in his ears), the Veteran was diagnosed with 
tinnitus.  

As noted above, the Board concluded that the Veteran's 
bilateral hearing loss was caused by service, and at his 
private examination, the medical professional asserted that 
the Veteran's tinnitus was also a result of the damage to his 
hearing from engine noise.  

Furthermore, the VA examiner acknowledged that the Veteran's 
reported onset of tinnitus coincided with his time in 
service; and the reason that the examiner did not relate the 
Veteran's tinnitus to his time in service was that he 
expected it to be accompanied by noise-induced hearing loss.  

However, the Board has concluded that the Veteran was in fact 
experiencing the early stages of bilateral hearing loss while 
in service; and the Veteran's testimony that his tinnitus 
began in service and has continued to the present is not 
contradicted by any evidence.  The Veteran's testimony is 
further bolstered by the private medical opinion which also 
concluded that the Veteran's tinnitus was the result of 
military noise exposure.  As such, the evidence is at the 
very least in relative equipoise, and reasonable doubt is 
therefore resolved in the Veteran's favor.  Service 
connection for tinnitus is granted.

In light of these results, a detailed discussion of VA's 
various duties to notify and assist is unnecessary (because 
any potential failure of VA in fulfilling these duties is 
harmless error).






ORDER

Service connection for tinnitus is granted.

Service connection for bilateral hearing loss is granted.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


